OPINION AND ORDER

LAMBERT, Chief Justice.
This is an action in which the Kentucky Bar Association notified this Court pursuant to SCR 3.166, that Gary Robert Matthews, whose last known bar roster address is 201 West Short Street, Suite 280, Lexington, Kentucky 40507, a member of the Kentucky Bar Association, admitted to the practice of law in this Commonwealth by order entered October 25, 1982, is and should be suspended from the practice of law in the Commonwealth for the felony convictions of conspiracy to defraud a financial institution, bank fraud, making false statements, and bank bribery.
*664Respondent was indicted by a federal grand jury in United States of America v. John T. Lundy and Gary R. Matthews, Criminal Case No. H-98-4915, filed September 22, 1999, in the United States District Court, Southern District of Texas at Houston. Specifically, Respondent Matthews was charged with seven felony counts: (1) one count of conspiracy to defraud a financial institution in violation of 18 U.S.C. § 371; (2) one count of bank fraud in violation of 18 U .S.C. §§ 1344 & 2; (3-6) four counts of making false statements in violation of 18 U.S.C. §§ 1014 & 2; and (7) one count of bank bribery in violation of 18 U.S.C. §§ 215 & 2. The charges stem from acts committed between 1988-90, while Respondent was Chief Financial Officer of Calumet Farm, Inc., a boarder and breeder of thoroughbred racehorses.
On February 7, 2000, a jury returned a verdict of guilty on all counts against the Respondent, Gary Robert Matthews. SCR 3.166 provides that any member of the Kentucky Bar Association who is convicted of a felony conviction be automatically suspended from the practice of law in this Commonwealth beginning on the day following the finding of guilt. The Kentucky Bar Association moves that this Court enter forthwith a public order confirming the automatic temporary suspension of Gary Robert Matthews pursuant to SCR 3.166, effective from February 8, 2000, until superseded by subsequent order.
Accordingly, the request filed by the Kentucky Bar Association is hereby adopted pursuant to SCR 3.166.
IT IS THEREFORE ORDERED THAT:
(1) Respondent, Gary Robert Matthews, is suspended from the practice of law in this Commonwealth, effective February 8, 2000, and until superseded by subsequent order.
(2) Disciplinary proceedings against Respondent Matthews shall be initiated by the Inquiry Commission pursuant to SCR 3.160, unless already begun or unless Respondent resigns under terms of disbarment.
(3)Pursuant to SCR 3.390, Respondent shall, within ten days of the date of entry of this order, notify all courts in which he has matters pending and all clients for whom he is actively involved in litigation and similar legal matters of his inability to represent them, and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter and duly and timely placed in the United States mail, and Respondent shall simultaneously and in the same manner provide a copy of all such letters to the Director of the Kentucky Bar Association.
All concur.
Entered: August 24, 2000.
/s/ Joseph E. Lambert CHIEF JUSTICE